Citation Nr: 1002271	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for type II diabetes 
mellitus, including as due to exposure to Agent Orange.

5.  Entitlement to service connection for benign prostatic 
hypertrophy, including as due to exposure to Agent Orange.

6.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a disability rating in excess of 40 
percent for prostate cancer, status post radiation therapy.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and V.J.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.

The matter of entitlement to service connection for bilateral 
hearing loss, tinnitus, hypertension, type II diabetes 
mellitus, and benign prostatic hypertrophy comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2005, a statement of 
the case was issued in March 2005, and a substantive appeal 
was received in April 2005.

The matter of entitlement to a disability rating in excess of 
30 percent for PTSD comes before the Board on appeal from a 
March 2007 RO rating decision.  A notice of disagreement was 
received in April 2007, a statement of the case was issued in 
June 2007, and a substantive appeal was received in June 
2007.

The matter of entitlement to a disability rating in excess of 
40 percent for prostate cancer, status post radiation 
therapy, comes before the Board on appeal from a June 2008 RO 
rating decision.  A notice of disagreement was received in 
October 2008, a statement of the case was issued in February 
2009, and a substantive appeal was received in April 2009.

In October 2009, the Veteran testified at a Board video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of this proceeding is associated with the claims 
file.

During the September 2007 VA examination and the October 2009 
Board hearing, the Veteran stated that the Social Security 
Administration found him to be unemployable, and that his 
service-connected PTSD affected his ability to work.  The 
Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, 
the United States Court of Appeals for Veterans Claims held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  The Board views 
the Veteran's contention regarding being unfit to work as 
raising the issue of entitlement to a TDIU.  Accordingly, for 
purposes of clarity, this issue is listed on the second page 
of this Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board also observes that a Social Security Administration 
record dated from October 2005 shows that the Veteran is in 
receipt of Social Security disability benefits.  Furthermore, 
during the September 2007 VA examination, the Veteran 
reported being rated as 100 percent unemployable by the 
Social Security Administration, and stated that he has 
received Social Security disability benefits since November 
2005 for mental problems.  The record does not satisfactorily 
indicate whether or not the SSA records would be relevant to 
the Veteran's claims.  Thus, action to obtain any pertinent 
SSA records is appropriate prior to final appellate review, 
as such records may be relevant to this appeal for VA 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

With regard to the Veteran's claim for entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
notes that additional development is also necessary prior to 
final appellate review.  In July 2005, the Veteran underwent 
a VA medical examination in connection with his claimed 
bilateral hearing loss and tinnitus.  The examiner stated 
that the Veteran's audiogram revealed invalid audiometric 
thresholds because the Veteran provided inappropriate 
threshold levels.  The Veteran's audiometric thresholds were 
not documented.  The examiner found the Veteran to have 
bilateral hearing loss, but stated that he suspected that the 
Veteran had normal hearing.  The examiner concluded that the 
Veteran's bilateral hearing loss was not related to his 
military service.  The examiner also opined that the 
Veteran's tinnitus was less likely than not related to 
military service.  The examiner based his opinions on the 
fact that the Veteran's service treatment records did not 
document in-service hearing loss and/or tinnitus, and the 
Veteran's separation examination showed normal audiometric 
thresholds.

Unfortunately, the Board finds that the July 2005 VA opinion 
is inadequate.  The Board notes at this point that the lack 
of any evidence that the Veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require in service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Veterans Appeals (Court): 

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Therefore, further action at the RO level is necessary to 
remedy this deficiency.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).

With respect to the Veteran's claim for a higher initial 
evaluation for his prostate cancer, status post radiation 
therapy, the Board finds that additional development would be 
beneficial prior to final appellate review.  In this regard, 
during the October 2009 Board hearing, the Veteran's 
representative testified that the Veteran did not accurately 
portray his symptoms during his last VA examination due to 
embarrassment.  The Veteran also testified that he goes to 
the bathroom approximately 3 or 4 times per hour during the 
day, and that he has experienced voiding dysfunction.  While 
a new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an indication of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  In this 
case, given the report of the Veteran's described residuals 
of prostate cancer, the Board finds that another examination 
of the Veteran would be helpful in ascertaining the degree of 
impairment attributable to his service-connected prostate 
cancer, status post radiation therapy.

Although service connection has been granted for residuals of 
prostate cancer, the separate issue of service connection for 
benign prostatic hypertrophy (BPH) is listed in supplemental 
statements of the case and has been certified by the RO as an 
issue on appeal.  At the October 2009 Board hearing, 
statements by the Veteran and by his representative suggested 
some confusion over the Veteran's intent with regard to this 
issue, and it was determined that the issue would remain on 
appeal.  Since this issue has not been expressly withdrawn, 
further action is necessary to ascertain the relationship 
between any BPH and the Veteran's service and/or the service-
connected prostate cancer. 

Additionally, the Board observes that the Veteran stated on 
his VA form 9, received by VA in April 2009, that he was 
scheduled for follow-up VA treatment for September 2009.  The 
Board notes that the most recent VA treatment record 
associated with the claims file is from April 2009.  Thus, it 
appears that the Veteran may have been receiving relevant 
ongoing treatment from the VA healthcare system, that some of 
the associated treatment records may not be in the claims 
file, and that the treatment records would be pertinent to 
his claim.  VA is required to obtain VA treatment records 
relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  As such, the RO should obtain any 
additional VA treatment records relevant to the appeal.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).               
                                                                                                                                                                                  
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal.

2.  The RO/AMC should take appropriate 
action to request all records, including 
medical records, associated with any claim 
for Social Security disability benefits.  
If the requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in 
the claims file.

3.  The RO should schedule the Veteran for 
a VA audiological examination to ascertain 
the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  It 
is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported. 

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether any 
bilateral hearing loss and/or tinnitus 
identified is at least as likely as not 
(i.e., 50 percent or higher degree of 
probability) related to his active duty 
service or any incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his prostate 
cancer, status post radiation therapy, and 
to address the etiology of any BPH.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
ascertain the current severity of the 
Veteran's prostate cancer, status post 
radiation therapy.

Additionally, the examiner should clearly 
indicate whether the Veteran suffers from 
BPH and, if so,

     a)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the BPH is causally 
related to the Veteran's service: 

     b)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the BPH is proximately 
due to the service-connected prostate 
cancer.

     c)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the BPH has been 
aggravated by the service-connected 
prostate cancer.

5.  After completion of the above and any 
further development deemed necessary by 
the RO/AMC, the RO/AMC should review the 
expanded record and the issues on appeal 
should be readjudicated.  The RO/AMC 
should also develop and formally 
adjudicate the TDIU claim, and consider 
the service connection claims on a 
secondary basis.  The Veteran should then 
be furnished an appropriate supplemental 
statement of the case (including as to the 
TDIU issue now also on appeal) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


